Citation Nr: 1228691	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  09-44 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for chronic orchalgia, status post bilateral orchiopexy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Navy from October 1993 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Nashville, Tennessee, RO then assumed jurisdiction over the claims based on the Veteran's residency.

The Veteran and his wife testified at a March 2011 personal hearing held before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

In April 2011, the Board dismissed an appeal regarding entitlement to a finding of total disability based in individual unemployability; the Veteran withdrew that claim at his March 2011 hearing.  The Board then remanded the increased rating claim for further development and referral for extraschedular evaluation under 38 C.F.R. § 3.321.

As was noted in the April 2011 Board decision, the issues of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  





FINDING OF FACT

Orchalgia is manifested by bilateral pain of the testicles which interferes with daily activity, and requires continual management with medications.


CONCLUSION OF LAW

The criteria for an increased, 30 percent evaluation, but no higher, for chronic orchalgia, status post bilateral orchiopexy, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.21, 4.115a, 4.115b, Diagnostic Code 7525.


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal; the Veteran specified at his March 2011 hearing that he was seeking a 30 percent evaluation.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's service connected disability is not specifically listed in the Schedule.  It has therefore been rated by analogy to another condition, based upon the functions affected, the anatomical localization ,and symptomatology.  38 C.F.R. § 4.20.  The RO has selected Code 7525, for chronic epididymo-orchitis.  This appears to be the most appropriate Code.  Other Codes regarding the testicles require the presence of additional clinical findings, such as atrophy or physical removal that are not shown and are not as closely reflective of the current diagnosis.  38 C.F.R. § 4.115b, Codes 7523, 7524.  

Code 7525 provides that the condition should be rated as a urinary tract infection, under the provisions of 38 C.F.R. § 4.115a.  This listing of genitourinary dysfunctions includes criteria for evaluation of renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, and urinary tract infections.  It is permissible to evaluate a disability under any of these categories, depending upon the predominant symptomatology.  38 C.F.R. § 4.115a.

There is no evidence of any renal impairment or problems with voiding; while none of the potentially applicable criteria address pain, the criteria for urinary tract infections do include provisions regarding the degree and types of treatment required.  A 10 percent evaluation is assigned for long-term drug therapy, or one to two hospitalizations per year, and/or intermittent intensive management.  A higher, 30 percent evaluation is assigned for recurrent symptomatic infections requiring drainage or frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115b.

The Veteran reports that due to continual pain in his testicles, his daily activity is restricted; he limits his physical activity, and at times must lay down to rest.  He had attempted to work as a preacher, citing the non-strenuous nature of the work, but stated that pain was still a limiting factor to some extent.  His wife corroborated his reports in written statements and in her testimony at the hearing.

At a February 2008 VA examination, the Veteran reported right testicular pain.  Physical examination showed a smaller right testicle when compare to the left, as well as tenderness.  The Veteran reported that he had missed less than one week of work over the past year due to testicular pain.

In June 2011, the Veteran underwent neurological and genitourinary VA examinations.  The claims file was reviewed in conjunction with the examinations.  The Veteran had developed bilateral testicular pain in service, and when conservative treatments had failed, he underwent surgery.  He continued to have testicular pain, especially on the right.  He reported chronic pain ever since.  The Veteran had also been diagnosed with diabetes in 2005.  The Veteran was using a cane to walk, and stated that this was due to the inguinal pain.  He walked bent forward due to the pain, and sometimes lost his balance.  Some sensory deficits of the lower extremities were noted, but these were likely due to diabetes.  No neurological problems were associated with orchalgia or orchiopexy.  

Both testes were mildly tender to palpation, the right more so than the left.  Both were descended, and no physical abnormalities were noted.  The veteran took four tramadol tablets a day to "take the edge off" the pain, but discomfort was still present.  The examiner stated that the etiology of the orchalgia was not known, and treatments, including surgery and cord blocks, had not been effective in treating pain.  

VA treatment records from 1999 to 2011 reveal complaints of "intense" scrotal pain, particularly with sex or activity.  He also reported that at times his right testicle felt enlarged, though he saw no difference.  

The Veteran complains of daily pain symptoms which interfere with his daily and occupational activity.  He takes up to four doses of medication each day to reduce, not eliminate, the pain.  The need for daily medication is considered the equivalent of "continuous intensive management" under the applicable criteria.  The analogy is not exact, as none of the potentially applicable criteria address pain as a symptom, but it does best reflect the degree of functional impairment imposed by the bilateral orchalgia.  The Rating Schedule contemplates that not all cases will show all the findings specified in the criteria.  "[C]oordination of rating with impairment of function will, however, be expected in all instances."  38 C.F.R. § 4.21.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  The Board in fact directed that the matter be referred to the Director, Compensation and Pension Service, for such.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board and AOJ both specifically found that the Schedular criteria, in omitting consideration of pain symptomatology, did not adequately address the Veteran's disability picture.  The Board left open the question of whether marked interference with employment was present; there was no evidence of excessive hospitalization.   The AOJ, however, found that marked interference with employment was shown in referring the matter to the Director.

In May 2012, the Director, Compensation and Pension Service, denied entitlement to an extraschedular evaluation.  It appears this was based on a finding that the second step of the Thun analysis was not met; the Director noted no marked interference with employment or excessive hospitalization.  As no mention is made of the adequacy of the criteria, it is presumed that the Director agrees with the findings of the Board and AOJ on that point.

Based on the evidence of record, the Board cannot find marked interference with employment which would warrant assignment of a higher extraschedular evaluation.  The Veteran's lay statements, as well as his wife's, have been weighed, and are discussed above.  However, the Board indicated in April 2011 that additional information regarding employment was required.  An employment history for the past five years as well as statements from current and past employers were requested from the Veteran, but he did not respond.  This evidence may have been helpful to his claim.  The current lay statements, while showing occupational impact, are not sufficient to show marked interference.  The Veteran apparently continues to work at more sedentary employment.  A higher extraschedular evaluation is not warranted.

Accordingly, an increased 30 percent schedular evaluation, but no higher, for chronic orchalgia, status post bilateral orchiopexy is warranted.


ORDER

An increased, 30 percent evaluation, but no higher, for chronic orchalgia, status post bilateral orchiopexy, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


